                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:20-cr-436-MOC

UNITED STATES OF AMERICA            )
                                    )
            v.                      )                        ORDER
                                    )
STEVIE LYNN BARDWIL                 )
____________________________________)

       THIS MATTER is before the Court on the United States of America’s Motion to Dismiss

without prejudice the above-captioned Bill of Information.   (Doc. No. 48).

       The Court has reviewed the Motion and finds that good cause has been shown to justify

dismissing the Bill of Information without prejudice.

       Thus, the Motion is GRANTED.



 Signed: March 2, 2021




      Case 3:20-cr-00436-MOC-DSC Document 49 Filed 03/02/21 Page 1 of 1
